UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06671 DWS Global High Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Stockholders DWS Global High Income Fund, Inc. Ticker Symbol: LBF Contents 3 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Cash Flows 28 Statement of Changes in Net Assets 29 Financial Highlights 30 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Tax Information 43 Stockholder Meeting Results 44 Dividend Reinvestment and Cash Purchase Plan 47 Investment Management Agreement Approval 51 Board Members and Officers 56 Additional Information The fund's primary investment objective is to seek high current income; capital appreciation is a secondary investment objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Leverage results in additional risks and can magnify the effect of any gains or losses. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 10 through 11 for more complete performance information. Investment Strategy We use an active process that emphasizes relative value in a global environment, managing on a total return basis and using intensive research to identify stable-to-improving credit situations. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities, along with a top-down approach to assess macroeconomic trends. DWS Global High Income Fund, Inc.'s total return based on net asset value (NAV) was 20.86% during the 12-month period ended October 31, 2012, while its total return based on market value was 22.57%. The fund invests in sovereign and corporate emerging-markets bonds (70% of assets as October 31, 2012) and high-yield bonds (30%). Emerging-markets bonds, as gauged by the JPMorgan EMBI Global Diversified Index, returned 15.53% during the 12-month period ended October 31, 2012, while high-yield bonds, as measured by the Credit Suisse High Yield Index, returned 12.86%. The stimulative policies of the U.S. Federal Reserve Board (the Fed), together with its pledge to maintain short-term interest rates near zero through 2015, caused U.S. Treasuries to trade at yield levels near all-time lows during the past year. This low-yield environment provided a boost to the non-Treasury, higher-yielding "spread sectors" of the bond market — a positive for both high-yield and emerging-markets debt. The two asset classes also benefited from developments specific to each. The fundamentals of emerging-market issuers remained strong despite slowing economic growth, as governments in the asset class generally feature robust finances and relatively low levels of debt. The majority of emerging-market countries are now in fact rated investment-grade, a vast improvement from the low issuer quality that characterized the boom-bust cycle of the 1990s. The rise of the corporate bond market in emerging nations has also added depth to the asset class by providing investors with a wider range of options. The total value of the corporate bond market in the developing countries now exceeds $1 trillion, which is 10 times larger than it was in 2000. This positive backdrop enabled the emerging markets, which came into the period with attractive valuations compared to most other segments of the bond market, to gain a disproportionate benefit from investors' elevated risk appetites and thirst for yield. High-yield bonds also benefited from strong fundamentals, as seen in the trailing 12-month dollar-weighted global speculative-grade default rate as reported by Moody's of 1.92% (which is very low by historical measures). High-yield companies are also exhibiting rising cash balances, reduced leverage and the ability to refinance existing debt at more attractive rates. Taken together, these factors created a nearly ideal backdrop for the high-yield market during the past year. At the close of the period ended October 31, 2012, the portfolio was approximately 30% leveraged. In employing leverage, the fund uses a secure line of credit and then invests the proceeds in longer-term securities. The fund held a leverage position throughout the year, but we reduced net leverage (i.e. raised cash) from June through mid-September 2012. At that point, we elected to raise leverage again in order to add exposure to leveraged loans, where we believed there were opportunities to pick up incremental yield at acceptable risk. Performance Attribution We began the fund's fiscal year with a weighting of about 35% in emerging-markets corporates, and we increased the position to 40% over the balance of the year. The increased weighting was funded, in part, by a modest reduction in the fund's domestic high-yield position. This shift was based on our view that the emerging-markets segment offered an attractive relative value. The largest contributor within emerging-market corporates was our position in the bonds of Bangko Sentral Ng Pilipinas, the central bank of the Philippines. This position allowed us to replicate Philippine sovereign risk while picking up greater yield with longer duration (i.e., interest rate exposure). This proved to be a positive for performance, as both Moody's and Standard & Poor's upgraded the ratings of the Philippines' government and central bank, based on the country's improved economic performance and financial stability. Positions in the Russian oil producer Lukoil International Finance BV and the Brazilian banking concern Banco Bradesco S.A. also assisted performance. "We strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return." In the emerging-markets sovereign segment, our positions in Uruguay, Croatia and Poland — where we emphasized longer-term bonds in all cases — assisted performance. As was the case in the prior fund year, the long-term bonds of stable-to-improving sovereign credits benefited from falling U.S. Treasury yields. On the other hand, we reduced exposure to Argentina midway through the year, which cost performance. Our index weight in Serbia also detracted from performance, as it underperformed the broader emerging-markets universe when Standard & Poor's cut the country's credit rating, due in part to deteriorating economic conditions and the central bank's reduced independencefrom political influences. Within the high-yield segment of the fund, our overweight in Cricket Communications, Inc., a subsidiary of Leap Wireless International, Inc., assisted performance as the bonds received a credit rating upgrade. In addition, the parent company was rumored to be considering a sale of Cricket to a stronger wireless telecommunications provider. Our overweight in the Canadian copper miner Quadra FNX Mining Ltd. also helped when the issuer was taken over by the larger miner, KGHM International Ltd. In addition, our lack of a position in the oil exploration company ATP Oil & Gas, a component of the benchmark, but not a fund holding, which filed for bankruptcy protection during the fund year, further assisted the fund's performance. Our overweight in the Australian iron ore miner Fortescue (FMG Resources Pty Ltd) detracted from performance due to the combination of a weaker near-term outlook for iron ore prices and the escalation of its project costs. Outlook and Positioning We maintain a cautiously optimistic outlook on both emerging-markets and high-yield bonds, as we believe that yield spreads continue to look reasonably attractive relative to global growth risks and the risks of contagion out of Europe. The yield spread of the JPMorgan EMBI Global Diversified Index, relative to Treasuries, was 279 basis points (or 2.79 percentage points), which is low on a historical basis but we believe that leaves room for yields to fall further. In addition, yields on emerging-markets corporates reflect the political risk of their underlying sovereigns, yet, in many cases, that risk has declined given that emerging-markets exhibit stronger growth, leverage to critical commodities and better overall debt profiles than many developed nations. Having said this, we expect that market volatility could reassert itself given the ongoing European debt problems, slow global growth and the U.S. "fiscal cliff." While global central banks continue to provide liquidity, these underlying issues still need to be addressed. In this context, we remain true to our rigorous bottom-up credit research and security selection processes given that individual defaults are likely to have an amplified impact on performance. As always, our investment process remains focused on using credit research to identify the most compelling investment opportunities for the portfolio. We manage the fund from a long-term perspective, which means that we do not take on excessive risk to boost one-year returns. Instead, we strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return. At a time in which developed-market government bonds are offering paltry yields, we believe our global, multiasset class approach provides us with the best chance to strike this favorable balance over time. Portfolio Manager Gary Russell, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the U.S. Army from 1988 to 1991. • Head of U.S. High Yield Bonds: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The JPMorgan EMBI Global Diversified Index tracks total returns for U.S.-dollar- denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The unleveraged index limits exposure to any one country. The Credit Suisse High Yield Index is an unmanaged, unleveraged trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Yield (or current yield) is the income generated by an investment divided by its current price. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Sovereign debt is debt that is issued by a national government. One basis point equals 1/100 of a percentage point. The trailing 12-month dollar-weighted global speculative-grade default rate as reported by Moody's .This figure calculates the dollar value of defaults divided by the total value of the rated high-yield bond market. The ratings of Moody's Investors Service, Inc. (Moody's) represent the company's opinions as to the quality of the securities it rates. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. Performance Summary October31, 2012 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Return as of 10/31/12 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) % Based on Market Price(a) % JPMorgan Emerging Markets Bond Global Diversified Index(b) % Morningstar Closed-End Emerging Markets Bond Funds Category (based on Net Asset Value)(c) % a Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. b The JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. c Morningstar's Closed-End Emerging Markets Bond Funds category represents portfolios that invest more than 65% of their assets in foreign bonds from developing countries. The largest portion of the emerging-markets bond market comes from Latin America, followed by Eastern Europe. Africa, the Middle East and Asia make up the rest. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Emerging Markets Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 10/31/12 As of 10/31/11 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 10/31/12: Income Dividends $ October Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 10/31/12† % Current Annualized Distribution Rate (based on Market Price) as of 10/31/12† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Closed-End Emerging Markets Bond Funds Category as of 10/31/12 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 1 of 9 1 3-Year 1 of 8 1 5-Year 7 of 8 85 10-Year 4 of 6 60 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Investment Portfolio as of October 31, 2012 Principal Amount ($)(a) Value ($) Bonds 116.7% Argentina 0.1% Republic of Argentina, 0.739%**, 4/30/2013 (Cost $0) Australia 3.2% FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.375%, 2/1/2016 144A, 6.875%, 4/1/2022 144A, 7.0%, 11/1/2015 (Cost $2,297,889) Austria 0.2% OGX Austria GmbH, 144A, 8.375%, 4/1/2022 (Cost $200,000) Bermuda 3.4% Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $2,296,522) Brazil 16.9% Banco Bradesco SA: 144A, 5.75%, 3/1/2022 144A, 5.9%, 1/16/2021 Banco do Brasil SA, 3.875%, 10/10/2022 Banco Votorantim SA, 144A, 5.25%, 2/11/2016 Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Independencia International Ltd., REG S, 12.0%, 12/30/2016* Odebrecht Finance Ltd., 144A, 6.0%, 4/5/2023 Petrobras International Finance Co., 5.375%, 1/27/2021 (Cost $11,924,628) Canada 3.8% Bombardier, Inc., 144A, 5.75%, 3/15/2022 KGHM International Ltd., 144A, 7.75%, 6/15/2019 MEG Energy Corp., 144A, 6.5%, 3/15/2021 Novelis, Inc., 8.375%, 12/15/2017 Videotron Ltd., 5.0%, 7/15/2022 (Cost $2,506,524) Cayman Islands 4.1% IPIC GMTN Ltd.: 144A, 3.75%, 3/1/2017 144A, 5.5%, 3/1/2022 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Offshore Group Investment Ltd., 144A, 7.5%, 11/1/2019 Offshore Group Investments Ltd., 11.5%, 8/1/2015 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 (Cost $2,631,361) Chile 3.5% Corporacion Nacional del Cobre de Chile, REG S, 5.625%, 9/21/2035 (Cost $1,628,879) Croatia 5.0% Republic of Croatia: 144A, 6.25%, 4/27/2017 144A, 6.375%, 3/24/2021 REG S, 6.625%, 7/14/2020 (Cost $3,034,122) Dominican Republic 1.7% Dominican Republic, 144A, 7.5%, 5/6/2021 (Cost $1,057,828) El Salvador 1.0% Republic of El Salvador, REG S, 7.65%, 6/15/2035 (Cost $590,982) Germany 1.3% Techem GmbH, 144A, 6.125%, 10/1/2019 EUR Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 (Cost $890,690) Ghana 1.2% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $729,042) Hong Kong 2.0% Pacnet Ltd., 144A, 9.25%, 11/9/2015 CNOOC Finance 2012 Ltd., 144A, 3.875%, 5/2/2022 (Cost $1,403,687) Indonesia 0.8% Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 (Cost $500,000) Japan 0.2% eAccess Ltd., 144A, 8.25%, 4/1/2018 (Cost $105,000) Kazakhstan 2.2% KazMunayGaz National Co., Series 2, REG S, 9.125%, 7/2/2018 (Cost $1,070,948) Lithuania 2.6% Republic of Lithuania: 144A, 6.125%, 3/9/2021 144A, 7.375%, 2/11/2020 (Cost $1,532,061) Luxembourg 5.9% Aguila 3 SA, 144A, 7.875%, 1/31/2018 Alrosa Finance SA, 144A, 8.875%, 11/17/2014 APERAM, 144A, 7.375%, 4/1/2016 Beverage Packaging Holdings Luxembourg II SA, 144A, 8.0%, 12/15/2016 EUR CHC Helicopter SA, 9.25%, 10/15/2020 CSN Resources SA, 144A, 6.5%, 7/21/2020 Dufry Finance SCA, 144A, 5.5%, 10/15/2020 Intelsat Jackson Holdings SA, 7.5%, 4/1/2021 Intelsat Luxembourg SA, 11.5%, 2/4/2017 (PIK) Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR Telenet Finance V Luxembourg SCA: 144A, 6.25%, 8/15/2022 EUR 144A, 6.75%, 8/15/2024 EUR (Cost $3,951,030) Mexico 0.3% Petroleos Mexicanos, 5.5%, 6/27/2044 (Cost $214,037) Netherlands 3.3% Lukoil International Finance BV, 144A, 6.656%, 6/7/2022 Schaeffler Finance BV: 144A, 7.75%, 2/15/2017 EUR 144A, 8.75%, 2/15/2019 EUR UPC Holding BV, 144A, 9.75%, 4/15/2018 EUR (Cost $2,086,417) Panama 0.6% Republic of Panama, 6.7%, 1/26/2036 (Cost $282,750) Peru 0.6% Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (Cost $420,000) Philippines 4.0% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $1,923,034) Poland 4.2% Republic of Poland, 5.125%, 4/21/2021 (Cost $2,491,250) Russia 2.2% Russian Federation, REG S, 7.5%, 3/31/2030 (Cost $1,191,208) Serbia 2.0% Republic of Serbia: REG S, 6.75%, 11/1/2024 144A, 7.25%, 9/28/2021 (Cost $1,284,430) Sweden 0.4% Cyfrowy Polsat Finance AB, 144A, 7.125%, 5/20/2018 (Cost $256,167) EUR Turkey 2.1% Akbank TAS, 144A, 5.125%, 7/22/2015 (Cost $1,402,657) Ukraine 3.0% Government of Ukraine: REG S, 7.65%, 6/11/2013 144A, 7.95%, 2/23/2021 (Cost $2,047,511) United Kingdom 0.3% Virgin Media Finance PLC, 4.875%, 2/15/2022 (Cost $200,000) United States 21.8% Ally Financial, Inc., 4.625%, 6/26/2015 Alpha Natural Resources, Inc., 6.0%, 6/1/2019 AMC Entertainment, Inc., 8.75%, 6/1/2019 AMC Networks, Inc., 7.75%, 7/15/2021 Antero Resources Finance Corp., 7.25%, 8/1/2019 ARAMARK Holdings Corp., 144A, 8.625%, 5/1/2016 Arch Coal, Inc.: 7.0%, 6/15/2019 7.25%, 6/15/2021 Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Cablevision Systems Corp., 8.625%, 9/15/2017 Caesar's Entertainment Operating Co., Inc., 10.0%, 12/15/2018 Calpine Corp., 144A, 7.875%, 7/31/2020 CCO Holdings LLC, 7.25%, 10/30/2017 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Cincinnati Bell, Inc., 8.25%, 10/15/2017 CIT Group, Inc., 4.25%, 8/15/2017 Clear Channel Worldwide Holdings, Inc., Series B, 9.25%, 12/15/2017 CNH Capital LLC, 144A, 3.875%, 11/1/2015 Community Health Systems, Inc., 7.125%, 7/15/2020 Crestwood Midstream Partners LP, 7.75%, 4/1/2019 Cricket Communications, Inc., 7.75%, 10/15/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 Ducommun, Inc., 9.75%, 7/15/2018 Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 Equinix, Inc., 7.0%, 7/15/2021 Exopack Holding Corp., 10.0%, 6/1/2018 First Data Corp., 144A, 7.375%, 6/15/2019 Florida East Coast Railway Corp., 8.125%, 2/1/2017 Ford Motor Credit Co., LLC, 5.0%, 5/15/2018 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 Frontier Communications Corp., 8.125%, 10/1/2018 Harron Communications LP, 144A, 9.125%, 4/1/2020 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Hughes Satellite Systems Corp., 7.625%, 6/15/2021 IMS Health, Inc., 144A, 6.0%, 11/1/2020 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 8.625%, 9/15/2015 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Level 3 Financing, Inc., 8.125%, 7/1/2019 Meritor, Inc., 10.625%, 3/15/2018 MGM Resorts International: 7.625%, 1/15/2017 9.0%, 3/15/2020 National CineMedia LLC, 7.875%, 7/15/2021 NII Capital Corp., 7.625%, 4/1/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Nortek, Inc., 8.5%, 4/15/2021 Oasis Petroleum, Inc., 7.25%, 2/1/2019 Old AII, Inc., 144A, 7.875%, 11/1/2020 Peabody Energy Corp.: 6.0%, 11/15/2018 6.25%, 11/15/2021 Pinnacle Foods Finance LLC, 8.25%, 9/1/2017 Toys "R" Us-Delaware, Inc., 144A, 7.375%, 9/1/2016 U.S. Foods, Inc., 144A, 8.5%, 6/30/2019 United States Steel Corp., 7.375%, 4/1/2020 Univision Communications, Inc., 144A, 8.5%, 5/15/2021 Visteon Corp., 6.75%, 4/15/2019 Windstream Corp., 7.75%, 10/1/2021 (Cost $14,511,190) Uruguay 6.9% Republic of Uruguay, 7.875%, 1/15/2033 (Cost $3,500,599) Venezuela 5.9% Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Republic of Venezuela: 7.65%, 4/21/2025 10.75%, 9/19/2013 (Cost $3,956,209) Total Bonds (Cost $74,118,652) Loan Participations and Assignments 16.5% Senior Loans 5.9% Germany 0.1% Kabel Deutschland GmbH, Term Loan F, 4.25%, 2/1/2019 (Cost $40,000) United States 5.8% Burger King Corp., Term Loan B, 3.75%, 9/27/2019 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Ineos U.S. Finance LLC, 6 year Term Loan, 6.5%, 5/4/2018 MetroPCS Wireless, Inc., Term Loan B3, 4.0%, 3/16/2018 NRG Energy, Inc., Term Loan B, 4.0%, 7/2/2018 Par Pharmaceutical Companies, Inc., Term Loan B, 5.0%, 9/30/2019 Pilot Travel Centers LLC: Term Loan B, 3.75%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Pinnacle Foods Finance LLC, Term Loan F, 4.75%, 10/17/2018 Plains Exploration & Production, 7 year Term Loan, LIBOR plus 3.0%, 9/13/2019 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/13/2018 Warner Chilcott Co., LLC, Term Loan B2, 4.25%, 3/15/2018 Warner Chilcott Corp., Term Loan B1, 4.25%, 3/15/2018 WC Luxco SARL, Term Loan B3, 4.25%, 3/15/2018 (Cost $4,049,074) Sovereign Loans 10.6% Russia 9.9% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 4.95%, 5/23/2016 Russian Agricultural Bank OJSC, REG S, 7.75%, 5/29/2018 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Vimpel Communications, 144A, 6.493%, 2/2/2016 VTB Bank OJSC: 144A, 6.315%, 2/22/2018 144A, 6.875%, 5/29/2018 (Cost $6,418,823) Ukraine 0.7% Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $500,958) Total Loan Participations and Assignments (Cost $11,008,855) Preferred Securities 0.5% Cayman Islands 0.4% PHBS Ltd., 6.625%, 9/29/2015 (b) (Cost $277,500) United States 0.1% Citigroup, Inc., 5.95%, 1/30/2023 (b) (Cost $80,000) Total Preferred Securities (Cost $357,500) Contract Amount Value ($) Call Options Purchased 0.1% Options on Interest Rate Swap Contracts Fixed Rate — 3.583% - Floating — LIBOR, Swap Expiration Date 5/11/2026, Option Expiration Date 5/9/2016 Fixed Rate — 3.635% - Floating — LIBOR, Swap Expiration Date 4/27/2026, Option Expiration Date 4/25/2016 Fixed Rate — 3.72% - Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/2016 Total Call Options Purchased (Cost $68,670) Shares Value ($) Cash Equivalents 6.1% Central Cash Management Fund, 0.18% (c) (Cost $4,235,185) % of Net Assets Value ($) Total Investment Portfolio (Cost $89,788,862)† Notes Payable ) ) Other Assets and Liabilities, Net Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. † The cost for federal income tax purposes was $89,791,137. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $7,476,939. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,728,484 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,251,545. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Date shown is call date; not a maturity date for the perpetual preferred securities. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At October 31, 2012, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (d) Call Options Fixed — 4.083% - Floating — LIBOR 5/11/2016 5/11/2026 5/9/2016 ) Fixed — 4.135% - Floating — LIBOR 4/27/2016 4/27/2026 4/25/2016 ) Fixed — 4.22% - Floating — LIBOR 4/22/2016 4/22/2026 4/20/2016 ) Total Call Options ) Put Options Fixed — 1.9% - Floating — LIBOR 4/24/2013 4/24/2023 4/22/2013 ) Fixed — 2.07% - Floating — LIBOR 5/10/2013 5/10/2043 5/8/2013 ) Fixed — 2.09% - Floating — LIBOR 4/25/2013 4/25/2043 4/23/2013 ) Total Put Options ) Total ) (d) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2012 was $22,617. As of October 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 11/16/2012 ) JPMorgan Chase Securities, Inc. GBP USD 11/16/2012 ) Citigroup, Inc. Total unrealized depreciation ) Currency Abbreviations EUR Euro GBP British Pound USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, written option contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments and other receivable. For information on the Fund's policy regarding the valuation of investments and other receivables, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (e) Bonds $
